326 S.W.3d 551 (2010)
Johnny SITTNER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94643.
Missouri Court of Appeals, Eastern District, Division Four.
November 23, 2010.
Mark A. Grothoff, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.
Prior report: 294 S.W.3d 90.

ORDER
PER CURIAM.
Johnny Sittner appeals from the motion court's denial, without an evidentiary hearing, of his amended Rule 29.15 motion for post-conviction relief. On direct appeal, this Court affirmed Sittner's convictions, following a jury trial, of first-degree statutory rape, first-degree statutory sodomy, and two counts of incest. State v. Sittner, 294 S.W.3d 90 (Mo.App. E.D.2009). Sittner alleges that he received ineffective assistance of counsel because his trial counsel failed to move to exclude, or object at trial, to the testimony of a social worker who commented on the truthfulness of the complaining witness, and therefore, invaded the province of the jury. We affirm the motion court's decision.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).